Citation Nr: 1809708	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a right ankle injury.

2. Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to March 14, 2016.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Jordan, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force National Guard from February 1982 to June 1982, from May 1999 to February 2000, and from March 2000 to July 2000.  

These matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In pertinent part, the June 2013 rating decision granted an increased rating for right ankle injury from 0 percent disabling to 10 percent disabling, effective March 30, 2012 and granted service connection for PTSD at 30 percent disabling, effective March 30, 2012.  A February 2014 rating decision granted the Veteran an increased rating for PTSD, from 30 percent to 50 percent, effective March 30, 2012.  

The Veteran has raised the issue of whether she was unemployable due to her service-connected disabilities.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1. Considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the Veteran's right ankle injury is characterized by marked limitation of motion of the ankle; the disability is not manifested by ankylosis, malunion of the os calcis or astragalus, or astragalectomy.

2.	PTSD has been productive of suicidal tendencies and occupational and social impairment with deficiencies in most areas.

3. It is reasonably shown that the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.

CONCLUSION OF LAW

1.	For the period on appeal, the criteria for a rating of 20 percent, but not higher, for a right ankle injury have been met.  38 U.S.C. §§ 1155, 5107(a) (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5271, 5270 (2017).

2. The criteria for a 70 rating percent rating, prior to March14, 2016, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for entitlement to a TDIU are met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for a Right Ankle Injury

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's right ankle disability is currently rated at 10 percent under Diagnostic Code 5271 (for limitation of motion of the ankle).  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).  Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent rating and marked limitation of motion warrants a 20 percent rating.  Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 38 C.F.R. § 4.71, Plate II. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Upon examination in April 2013, the examiner noted that the Veteran had a diagnosis of a right ankle sprain from the 1990s.  The Veteran reported flare-ups that impact the function of her ankle that hurt when she is running and wearing heels.  The Veteran's range of motion was reported as follows: dorsiflexion to 5 degrees, with objective evidence of painful motion beginning at 0 degrees; plantar flexion to 30 degrees, with objective evidence of painful motion beginning at 0 degrees.  The Veteran did not have additional limitation in range of motion of the ankle following repetitive-use testing.  The VA examiner noted additional limitation of range of motion of the ankle after repetitive use to be, pain on movement.  There was localized tenderness or pain on palpation of joints/tissue of the right ankle.  Her muscle strength was recorded as follows: ankle dorsiflexion of 5/5, and ankle plantar flexion of 3/5.  Muscle strength testing is reflected according to the following scale: 5/5 is normal strength, 4/5 is active movement against some resistance, 3/5 is active movement against gravity, 2/5 is active movement with gravity eliminated, 1/5 indicates palpable or visible muscle contraction, but no joint movement and 0/5 indicates no muscle movement.  There was no ankylosis, subtalar, and/or tarsal joint.  

The Veteran was afforded an additional VA examination in October 2014.  The VA examiner noted a 1991 diagnosis of an ankle sprain.  The Veteran reported flare-ups that limit her ability to stand or walk long periods.  She also reported functional loss or impairment that prevent her from ascending stairs.  The range of motion for the right ankle was recorded as follows: abnormal, with dorsiflexion from 0 to 10 degrees (0-20 degrees is normal), and plantar flexion of 0 to 35 degrees (0-45 degrees is normal).  The examiner noted that functional loss causes pain and recorded pain on rest.  The Veteran reported pain on dorsiflexion and plantar flexion, as well as with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue that was described as pain in the anterior ankle.   

The Veteran was able to perform repetitive use testing to at least three repetitions, with no additional loss of function or range of motion after three repetitions.  The Veteran reported using a brace as an assistive device, due to right ankle pain.  

In May 2016, the Veteran was also provided a VA examination regarding her service-connected right ankle sprain.  The VA examiner noted that the Veteran has had progressive symptoms.  The Veteran reports that she has constant pain and giving away of the medial ankle that she treats with Motrin.  The Veteran reports flare-ups described as intense pain and weakness.  The Veteran reported functional loss or functional impairment of the joint or extremity described as swelling and interference with walking and standing.  Initial range of motion measurements were recorded as follows: abnormal or outside normal range, dorsiflexion from 0 to 15 degrees (0-20 degrees is normal), and plantar flexion of 0 to 30 degrees (0-45 degrees is normal), with range of motion itself not contributing to functional loss.  However, pain was noted on dorsiflexion range of motion during the examination and caused functional loss.  The VA examiner described the diagnosed condition as evidenced by localized tenderness in the medial ankle that is moderate in severity.  

The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  Pain, weakness fatigue, lack of endurance and incoordination limited the Veteran's functional ability with repeated use over a period of time.  The limited functional ability is described in terms of range of motion as follows: dorsiflexion from 0 to 15 degrees (0-20 degrees is normal) and plantar flexion from 0 to 20 degrees (0-45 degrees is normal).  The examiner noted additional contributing factors of the disability as less movement than normal, weakened movement, swelling, disturbance of locomotion and interference with standing.  Ankylosis was not noted.  Finally, the examiner noted that the right ankle had some impact on employment, in that the Veteran has difficulty with prolonged standing and walking.

The Board has also considered the Veteran's statements regarding the severity of her right ankle disability.  The Veteran contends that her right ankle disability is far more disabling than the rating she is assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

Upon careful review of the evidence, the Board finds that throughout the period of the claim, the Veteran's right ankle disability has more nearly approximated marked limitation of motion than moderate limitation of motion.  In this regard, the medical evidence shows the Veteran has had significant pain, which has been productive of significant limitation of motion, and also experiences functional loss due to fatigue and weakness.  Further, her disability has affected her ability to ambulate.  Therefore, a 20 percent rating is warranted for the entire appeal period.  

The Board also notes that as 20 percent is the highest schedular rating for limitation of motion of the ankle, the regulatory provisions (38 C.F.R. §§ 4.40, 4.45) pertaining to functional loss are not for application.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The record does not ever show that the right ankle was ever ankylosed (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992)).  Consequently, the Veteran is not entitled to a higher rating.

Based on the foregoing, the Board finds that the preponderance of the evidence is in favor of the assignment of a 20 percent disability rating, but no higher, for the Veteran's service-connected right ankle.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Higher Rating PTSD

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify various disabilities.  38 U.S.C. § 1155 (2012; 38 C.F.R. § 4.130.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The evidence supports a finding that the Veteran's disability picture for PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood) for the period prior to March 14, 2016.  

The frequency, severity, and duration of the Veteran's impairment to assess her disability picture, the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's psychiatric disorder has approximated the schedular criteria for an initial rating of 70 percent.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In so finding, the Board notes that the United States Court of Appeals for Veterans Claims has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports an initial 70 percent disability rating for the Veteran's PTSD.

The record shows that for the relevant part of the appeal period, the Veteran PTSD symptomatology included suicidal thoughts.  The Veteran reported suicidal ideation in her July 2015 VA examination.  Additionally, the Veteran repeatedly indicated passive suicidal ideation, without intent, plan, or contemplation of meanings.  See 2014and 2015 Mental Health Notes.  At a September 2015 mental health assessment, the examiner noted the Veteran experienced significant exacerbation of pre-existing PTSD and depression symptoms in response to exposure to new traumatic events.  It was noted that the Veteran struggled with suicidal ideation and periods of decreased judgment regarding safe and unsafe behaviors.  

Additionally, the preponderance of the evidence shows that Veteran has not exhibited total social impairment for the relevant portion of the appeal period.  The Veteran reported being active in her church.  See October 2015 Mental Health Outpatient Note.  The Veteran's mental health treatment plan reflects that therapy was helping her to develop the ability to recognize, challenge and modify unhelpful thing patterns.  See May 2015 Mental Health Clinic Treatment Plan.  The Veteran reported that she was starting to be able to decrease excessive rumination such that she was no longer finding herself in lengthy episodes of intense depressive thinking.  She continued to struggle with a variety of PTSD and depression symptoms that are impacting her relationships, sleep, energy level, communication, and engagement in activities, but was challenging herself in these areas.  See May 2015 Mental Health Clinic Treatment Plan.  The Board concludes that the for the period prior to March 14, 2016, Veteran's symptoms did not manifest to the degree required for a 100 percent rating as the competent and credible medical evidence of record does not indicate total occupational and social impairment.

TDIU

The Veteran contends that due to the aggregate impact of her service-connected disability she is not able to obtain and retain gainful employment.

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Here, the Veteran's service-connected disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a).

Given the evidence regarding the severity of the Veteran's service-connected disabilities, the opinions of record, and the evidence of record indicating the Veteran's functional limitations due to her service-connected disabilities, and in light of her individual work experience and training, the Board finds that the evidence shows she is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  A TDIU, is warranted.  



ORDER

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for the Veteran's right ankle injury is warranted.

Subject to the law and regulations governing payment of monetary benefits, a 70 percent rating for the Veteran's PTSD disability, prior to March 14, 2016, is warranted.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is warranted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


